Citation Nr: 1209364	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, R.B. and T.C.



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  A rating decision of March 2009, found new and material evidence had been submitted to reopen the claim, but ultimately denied the claim for service connection on the merits.  Although the RO reopened the claim, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has determined that case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran had also been diagnosed with schizophrenia, depression and anxiety, the Board has recharacterized the issue on appeal, as reflected on the title page.  

(By the decision below, a previously denied claim of service connection for PTSD disability is reopened.  The underlying claim of service connection for an acquired psychiatric disorder is the subject of a remand that follows the decision below.)



FINDINGS OF FACT

1.  Service connection was most recently denied for any psychiatric disorder by a Board decision in May 2003.

2.  Evidence received subsequent to the May 2003 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The May 2003 Board decision, which denied the Veteran's claim of service connection for any psychiatric disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson, 265 F.3d at 1366.  As noted in the introduction, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for any psychiatric disorder was most recently denied by the Board in a May 2002 decision.  In that decision, the Board found that the evidence of record did not show a diagnosis of a psychiatric disorder other than a personality disorder.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

A claim was filed for service connection for PTSD in September 2007.  By rating decision of December 2007, the RO found no new and material evidence had been submitted to reopen the claim for service connection for PTSD.  The RO specifically indicated that there had not been a diagnosis of PTSD, nor had any evidence of inservice stressors been submitted.  

In June 2008, the Veteran again attempted to reopen his claim for service connection for PTSD.  In August 2008, the RO sent the Veteran a letter explaining to him that his claim to reopen for service connection for PTSD had been denied in December 2007 because he had presented no evidence of an inservice stressor or a diagnosis of PTSD.  He was notified of the denial in December 2007; therefore, that decision would not be final for one year from the date of the notification letter.  He was instructed he had until that time (December 2008) to present additional evidence for consideration, or to submit a notice of disagreement (NOD) with the December 2007 decision.  

A review of the record fails to show the Veteran submitted evidence between December 2007 and December 2008 that would be considered "new and material".  However, the Board recognizes that pertinent VA treatment records dated from May 2008 to November 2008 are associated with the claims file.  VA treatment records are considered to be constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The provisions of 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  The VA treatment records include a June 2008 diagnosis of sexual abuse of an adult, PTSD, and that record was constructively of record prior to the expiration of the appeal period.  As explained below, that evidence is new and material evidence as it is indicative of a diagnosis of PTSD.  Therefore, application 3.156(b) is warranted.  The December 2007 rating decision is not final.  

The evidence received since the May 2003 Board decision includes VA treatment records, a buddy statement from a childhood friend received in March 2009, a July 2009 statement from a VA physician, an October 2009 statement in support of the claim from his VA social worker, an additional stressor statement with military pictures, statements from his neighbors, and hearing testimony provided during an August 2010 Travel Board hearing.  

The statements from the Veteran's childhood friend and his neighbors are not new and material evidence.  Although the statement from his childhood friend indicates that the Veteran had changed from the young man that he knew prior to service, his statement which indicates that he became reacquainted with the Veteran in 1974, three years after his service discharge, does not indicate any specific knowledge of any incident that occurred in service or when the Veteran's change in behavior originally occurred.  The statements from the Veteran's neighbors speak only to his present behavior and they indicate no knowledge of any inservice incidents.  This evidence, while new, is not material.  None of these statements relate to an unestablished fact (diagnosis of PTSD or other psychiatric disorder or inservice stressor) necessary to substantiate the claim.  Therefore, these statements are not new and material.  

As noted previously, VA treatment records show a June 2008 diagnosis of sexual abuse of an adult, PTSD.  This evidence is new and material evidence.  This evidence is new, as it was not previously before decisionmakers.  Additionally, it is material as it relates to an unestablished fact.  It is a diagnosis of PTSD, due to abuse of an adult, and it raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material.  

The July 2009 statement from the Veteran's VA physician and the October 2009 statement from his VA social worker are also both new and material.  The July 2009 statement from his VA physician substantiates a diagnosis of PTSD, as the physician indicates, in pertinent part, that the Veteran is in residential treatment at that time for PTSD.  The October 2009 statement from his VA social worker is also new and material.  This statement not only indicates that the Veteran has been diagnosed with PTSD, it further clarifies the basis for his PTSD as due to military sexual trauma.  These statements, especially the VA social worker statement, not only relates a diagnosis of PTSD, but also indicates the basis of the PTSD and the inservice stressors which relate the PTSD to military sexual trauma.  The credibility of the evidence is generally presumed.  Cox, 5 Vet. App. at 98.  This evidence, that was not previously of record, indicates PTSD due to military sexual trauma, and indicates inservice stressors, which raises a reasonable possibility of substantiating the Veteran's claim.  

Finally, the Veteran testified at a Travel Board hearing in August 2010.  Although that testimony is a reiteration of his contentions on appeal, evidence submitted at that hearing, which included pictures of him during service, and his testimony clarifying other evidence of record (whether he had preservice mental health issues), is new and material.  Those pictures of the Veteran, which show a different demeanor between basic training and AIT, and a picture of his unit, showing him slightly separated from the other soldiers in the picture, relate to an unestablished fact (his claimed stressors, showing a change in behavior after sexual assault).  The credibility of this evidence, is also presumed.  Therefore, it is new and material evidence.  

Since the Board finds that the June 2008 diagnosis of PTSD, the statements from his VA physician and VA social worker, and the picture evidence received at his August 2010 hearing are all new and material evidence, the claim will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Having reopened the claim, the Board finds the underlying claim requires further development as discussed in the remand section below.


ORDER

The Veteran's claim of service connection for PTSD is reopened; to this limited extent, the appeal is granted.


REMAND

The Board finds that further development is necessary in this case and that a remand is warranted.

The Veteran claims service connection is warranted for PTSD based on service incurrence.  The Veteran continues to assert that he was sexually assaulted while on active duty.  He maintains that there was a change in his behavior in service, he asked for a transfer from his unit after the assault occurred, he was treated during service for his acting out behavior as a result of his assault, and he is now diagnosed and being treated for PTSD for military sexual assault.  

A review of the record reveals that the October 2009 statement from the Veteran's VA social worker indicates, in pertinent part, that the Veteran was diagnosed with PTSD by VA in April 2007.  Those VA records are not associated with the claim folder.  Additionally, the record also establishes that the Veteran was in a VA PTSD residential treatment program from June 2009 to August 2009.  Those records also are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell, 2 Vet. App. at 613.  Those treatment records, inpatient and outpatient, should be obtained and associated with the claims folder.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The Board notes that a recent regulatory change during the pendency of the appeal has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39843-39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  However, as the Veteran's alleged stressor is not related to hostile military or terrorist activity, these regulatory changes are not for pertinent to the case.  

The Board notes that the Veteran's service personnel records show no clear indication that a personal assault occurred.  Those records do show that while on active duty, the Veteran requested transfer to another unit.  His service treatment records also show repeated trips to sick call, vague descriptions of pain, nervous tension, abdominal distress, situational anxiety, and a number of prescriptions for Valium and Librium.   

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

In this regard, the Board notes that the July 2009 VA examiner and October 2009 VA social worker statements appear to relate the Veteran's diagnosed PTSD to the alleged military sexual trauma.  Specifically, the VA social worker indicated that the Veteran reported being raped in boot camp at the age of 17 and later being revictimized by torture of other soldiers when it was learned that he reported the event.  The Board finds the October 2009 statement characterizing the Veteran's treatment is an "indication" that his disorder may be associated with service, but there is insufficient competent evidence on file for the VA to make a decision on the claim.  More importantly, the record is unclear as to whether the basis for the VA social worker's or the examiner's belief that the military sexual trauma has been substantiated.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.

Also, with respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 1.  As discussed in the introduction, the evidence of record has shown that in addition to a diagnosis of PTSD, the Veteran has been further diagnosed with anxiety, depression, and schizophrenia.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  

Based on the foregoing, the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA inpatient and outpatient treatment records, to include specifically, the April 2007 treatment record showing a diagnosis of PTSD, and the most recent residential PTSD program records for PTSD from June 2009 to August 2009.  These records should be associated with the claims folder.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not that the Veteran's behavior in service, to include repeated trips to sick call, acting out behavior, and substance abuse problems, and any other evidence is consistent with his claim of being sexually assaulted during his active service.  These behaviors are of record and located in his service treatment and service personnel records.

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not that the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as is set forth in38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service.

The claims file must be made available to and thoroughly reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; 3) lay statements of record (to include pictures); and 4) August 2010 hearing testimony. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


